Ostrander, C. J.
(concurring). We agreed, when this cause was here before, that whether defendant was negligent in the premises depended upon whether the *46train dispatcher made proper effort to acquaint the trainmen with known conditions of unsafety. We agreed that the testimony required the finding that the dispatcher sent to the trainmen at Corunna notice of these conditions in a message addressed to the conductor and engineer in charge of the train, and that the train was stopped at Corunna for the purpose of delivering the message. We agreed that whether it was delivered to the trainmen, or to either of them, and whether the information afforded, thereby came to the knowledge of either, was a disputed question of fact. Two of the justices were of opinion that the answer to this question was unimportant as affecting the liability of defendant to the plaintiff, for the reason that the dispatcher had the right to rely upon a proper delivery of the message — on due performance of duty by the station agent at Corunna who received the message. Three of the justices were unwilling then to say, as matter of law, whether some further evidence of the delivery of the message should or should not have been secured by the dispatcher, in view of the importance of the communication, the nature of the known conditions revealed in the message, and the custom and habit of the defendant to secure such further evidence when orders controlling the running of trains were given.. This question, namely, whether this train should have been permitted to proceed without securing evidence in the dispatcher’s office that the message had reached the trainmen, is again presented, and is the controlling question.
The jury has again found that the message was not delivered to the conductor or engineer, and that neither of them had notice or knowledge of its contents. It is controlling because it is the claim of defendant that the movements of the train were directed by the conductor and controlled immediately by the engineer, and that to these men in the discharge of its duty it sought to convey seasonable notice of the defects in the roadbed. The purpose of such a notice to them was obviously to protect them and the men and property in their charge — to govern, to that extent, *47the operation of the train. I find no evidence of an express rule or controlling custom of the defendant in like cases. It does appear that, to secure the release of a train stopped for orders, it is the rule and custom to obtain evidence that the orders have actually been received by the trainmen. I am not prepared to say that the information contained in the message in question, admittedly intended for the trainmen, was of smaller importance in kind than that conveyed by train orders. And I do not see how the testimony of railroad men to the effect that the method pursued was a proper method could have afforded the jury any real basis for determining the precise question which is involved. Courts should be and are disinclined to criticise, or to permit juries to disregard, rules adopted for conducting private business which have been approved by experience and followed with safety. In the case at bar it appears that defendant customarily, and according to approved rules, secured evidence of the delivery of train orders to those to whom they were given before permitting trains to be moved. They sent certain information customarily by messages, securing no such evidence of delivery. It would seem that the matter of the communication, and not what a dispatcher called it, should control the method of dispatching and delivery. I think it was for the jury to determine whether, in view of all the testimony, including the rules of defendant, it had used even ordinary care to insure to the trainmen notice of the perils of a perilous journey.
I concur in affirming the judgment.
Steere and Moore, JJ., concurred with Ostrander, C. J.